DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/07/2021 has been entered. Claims 2-3 have been canceled. Claims 1, 4-5, 11-12, and 16 have been amended. Claim 21 has been added. Claims 1 and 4-21 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended with respect to claim 21 as follows: 
In claim 21, changes to include:
To: A pixel circuit, comprising: a storage circuit, a data writing circuit, a light emitting driving circuit, and a compensation circuit, wherein the data writing circuit is connected to the storage circuit, and is configured to write a data voltage to the storage circuit under control of a scanning control signal; the storage circuit is configured to store the data voltage and enable a stored data voltage to be available to the compensation circuit for a compensation operation; the compensation circuit is connected to the light emitting driving circuit, and is configured to maintain a compensation voltage based on the stored data voltage at a control terminal of the light emitting driving circuit and a second reset circuit, the first reset circuit is connected to the control terminal of the light emitting driving circuit and a reset signal terminal, and is configured to reset the control terminal of the light emitting driving circuit under control of a first reset control signal, the second reset circuit is connected to a first terminal of the light emitting element and the reset signal terminal, and is configured to reset the first terminal of the light emitting element under control of a second reset control signal, the compensation control signal and the second reset control signal are a same signal.
Authorization for this examiner’s amendment was given in a telephone interview with Garland Phillips on 07/27/2021.
Allowable Subject Matter
Claims 1 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20150205427 teaches a touch device, which comprises a control circuit, a scan circuit, and a detection circuit. The control circuit generates an input signal. The scan circuit comprises a plurality of signal 
Prior arts fail to disclose or suggest a pixel circuit, comprising: a storage circuit, a data writing circuit, a light emitting driving circuit, and a compensation circuit, wherein the storage circuit comprises a first capacitor, a first terminal of the first capacitor is connected to a first power supply terminal, and a second terminal of the first capacitor is connected to the data writing circuit; and the light emitting driving circuit comprises a driving transistor, the control terminal of the light emitting driving circuit comprises a control electrode of the driving transistor, a first electrode of the driving transistor is connected to the data writing circuit and the second terminal of the first capacitor, and a second electrode of the driving transistor and the control electrode of the driving transistor are both connected to the compensation circuit.
Claim 1, prior arts fail to disclose or suggest a pixel circuit, comprising: a storage circuit, a data writing circuit, a light emitting driving circuit, and a compensation circuit, wherein the data writing circuit is connected to the storage circuit, and is configured to write a data voltage to the storage circuit under control of a scanning control signal; the storage circuit is configured to store the data voltage and enable a stored data voltage to be available to the compensation circuit for a compensation operation; the compensation circuit is connected to the light emitting driving circuit, and is configured to maintain a compensation voltage based on the stored data voltage at a control terminal of the light emitting driving circuit under control of a compensation control signal; and the light emitting driving circuit is further connected to a light emitting element, and is configured to drive the light emitting element to emit light under control of the compensation 
Claim 15, prior arts fail to disclose or suggest a pixel circuit, comprising: a first capacitor, a second capacitor, a driving transistor, a data writing transistor, a compensation transistor, a first light emitting control transistor, a second light emitting control transistor, a first reset transistor, and a second reset transistor, wherein a first electrode of the data writing transistor is configured to receive a data voltage, a second electrode of the data writing transistor is connected to a second terminal of the first capacitor, and a control electrode of the data writing transistor is configured to receive a scanning control signal; a first terminal of the first capacitor is connected to a first power supply terminal, and the first capacitor is configured to store the data voltage written by the data writing transistor; a first electrode of the driving transistor is connected to the second electrode of the data writing transistor and the second terminal of the first capacitor, a second electrode of the driving transistor is connected to a first electrode of the compensation transistor, and a control electrode of the driving transistor is 
Claim 21, prior arts fail to disclose or suggest a pixel circuit, comprising: a storage circuit, a data writing circuit, a light emitting driving circuit, and a compensation circuit, wherein the data writing circuit is connected to the storage circuit, and is configured to write a data voltage to the storage circuit under control of a scanning control signal; the storage circuit is configured to store the data voltage and enable a stored data voltage to be available to the compensation circuit for a compensation operation; the compensation circuit is connected to the light emitting driving circuit, and is configured to maintain a compensation voltage based on the stored data voltage at a control terminal of the light emitting driving circuit under control of a compensation control signal; and the light emitting driving circuit is further connected to a light emitting element, and is configured to drive the light emitting element to emit light under control of the compensation voltage, wherein the storage circuit comprises a first capacitor, -7-Response filed 7/7/2021Application No. 16/630,305 a first terminal of the first capacitor is connected to a first power supply terminal, and a second terminal of the first capacitor is connected to the data writing circuit; and the pixel circuit further comprises a first reset circuit and a second reset circuit, the first reset circuit is connected to the control terminal of the light emitting driving circuit and a reset signal terminal, and is configured to reset the control terminal of the light emitting driving circuit under control of a first reset control signal, the second reset circuit is connected to a first terminal of the light emitting element and the reset signal terminal, and is configured to reset the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/27/2021